Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the boss of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is not clear from drawings or specification what part is the boss.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 13-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harnett (US Patent Application 20160208927).



Regarding claim 1. 	A valve comprising: 
a body (14) having a first section(26) and a second section (28);
 an elongate bore (20) extending through the body and having a proximal end and a distal end;
 a longitudinally displaceable plunger (62) disposed in and extending along the bore, the plunger having a proximal end and a distal end and having a first position displaced toward the distal end of the bore and a second position displaced toward the proximal end of the bore, the plunger further comprising a top surface;
 a diaphragm seal (60) attached to the proximal end of the plunger and sealing the bore at the proximal end thereof;
 a gland seal (54) sealing the bore at a location intermediate the diaphragm seal and the distal end of the bore;
 the plunger extending through and being sealingly secured to the gland seal; (see [0040]
a flange (80) attached to the second section of the body or disposed as an integral part of the second section of the body, wherein a top surface of the flange is substantially coplanar with the top surface of the plunger or wherein the top surface of the plunger is higher than a top surface of the flange; 
a fluid transfer opening (see figs 1-2) in the bore between the diaphragm seal and the gland seal;
longitudinal displacement of the plunger moving the diaphragm seal to open the bore, the gland seal stretching to accommodate the displacement of and maintain a seal about the plunger, a fluid flow path being established between the open proximal end of the bore and the fluid transfer opening, wherein longitudinal displacement of the plunger towards its first position moves the diaphragm to open the bore.

Regarding claim 2. The valve of claim 1, wherein a surface of the flange is approximately coplanar with a surface of the second position when the plunger is displaced toward the proximal end of the bore, creating a zero dead leg position.

As shown in fig 1a with valve in closed position.

Regarding claim 3. The valve of claim 1, wherein the portion of the bore between the diaphragm seal and the gland seal is substantially aseptic.

“Any connection to, or opening of, the processing system made after the system has been steamed in place is an aseptic (but not sterile) connection or opening. This increases the risk of contamination of the entire system. Typically, alcohol wipes or an open flame are used to clean the components intended to be connected to the system, (e.g., connecting a sample collection bag to a system after SIP has occurred) and thus minimizes the risk of contamination.” (paragraph [0004])


Regarding claim 4. The valve of claim 3, further comprising a substantially aseptic connecting component for attaching the valve to an upstream component.

“Any connection to, or opening of, the processing system made after the system has been steamed in place is an aseptic (but not sterile) connection or opening. This increases the risk of contamination of the entire system. Typically, alcohol wipes or an open flame are used to clean the components intended to be connected to the system, (e.g., connecting a sample collection bag to a system after SIP has occurred) and thus minimizes the risk of contamination.” (paragraph [0004])

Regarding claim 5. The valve of claim 1, wherein the diaphragm seal (60) is disposed at least partially inside the proximal end of the bore prior to displacement of the plunger.

Regarding claim 6. The valve of claim 1, wherein the gland seal and/or diaphragm seal is constructed of a silicone elastomer or a solvent resistant fluoroelastomer.

“The seals of the present invention can be made of a variety of materials typically used for making resilient seals. These materials include but are not limited to natural rubber, synthetic rubbers, such as silicone rubbers, including room temperature vulcanizable silicone rubbers, catalyzed (such as by platinum catalysts) silicone rubbers and the like, thermoplastic elastomers such as SANTOPRENE® elastomers, polyolefins such as polyethylene or polypropylene, especially those containing gas bubbles introduced either by a blowing agent or entrained gas such as carbon dioxide, PTFE resin, thermoplastic perfluoropolymer resins such as PFA and MFA resins available from Ausimont, USA Inc., of Thorofare, N.J. and E.I. DuPont de Nemours of Wilmington, Del., urethanes, especially closed cell foam urethanes, KYNAR® PVDF resin, VITON® elastomer, EPDM rubber, KALREZ resin and blends of the above.” (paragraph [0045])

Regarding claim 7. The valve of claim 1, wherein the body comprises a substantially cylindrical outer portion, at least one alignment slot for the plunger (70,72), and a groove (50) for the gland seal.

Regarding claim 8. The valve of claim 1, wherein the flange further comprises a boss that extends within the elongate bore.

Though it is not clear what is meant by boss as it is not specifically identified in drawings or specification. Inner wall surface 82 could be viewed as boss.

Regarding claim 9. The valve of claim 1, wherein the flange is capable of forming a bond with a flexible bioreactor bag.

“When using device 12 to fill a downstream component such as a bag, or any collection vessel attached the tubing 72, the device is opened by rotating section 28 of the body, which moves the plunger 62 linearly (see FIG. 4b) away from the face 90, permitting fluid to enter opening 16 (see FIG. 2) and to eventually flow out the opening exit 64 through tube 72, and into a bag, or any collection vessel or other fluid transport device. (not shown) Once a bag is full, the rotating section 28 is rotated in the opposite direction to move the plunger linearly again, this time in the opposite direction, in order to seal the opening 16 closed (see FIG. 1) to the fluid from an upstream component. By way of example, an attached bag can then be closed off via a clamp or hemostat (not shown) and removed for further processing or use.” (paragraph [0038])



Regarding claim 13. A valve comprising: 
a body; (14)
an elongate bore (20) extending through the body and having a proximal end and a distal end;
 a longitudinally displaceable plunger disposed in and extending along the bore, the plunger having a proximal end and a distal end and having a first position displaced toward the distal end of the bore and a second position displaced toward the proximal end of the bore; 
at least one seal (54,60)mounted on the plunger to form a fluid tight seal between the plunger and the bore; 
a fluid transfer opening (66)in the plunger between the proximal end of the plunger and the distal end of the plunger;
 longitudinal displacement of the plunger opening the bore to form a fluid pathway from an upstream component to a downstream component through the fluid transfer opening and a channel within the plunger.(SEE FIGS 1-2)

Regarding claim14. The valve of claim 13, wherein the at least one seal is a diaphragm seal. (Fig 1b (60))

Regarding claim 15. The valve of claim 13, wherein the diaphragm seal is attached to the proximal end of the plunger and seals the bore at the proximal end thereof (see Figure 1 and diaphragm seal (60)

Regarding claim 16. The valve of claim 13, wherein the at least one seal is a gland seal. (Fig 1b (54))

Regarding claim 17. The valve of claim 15, wherein the valve further comprises at least one gland seal. (fig 1b (54))

Regarding claim 18. The valve of claim 17, wherein the gland seal seals the bore at a location intermediate the diaphragm seal and the distal end of the bore.

 (as shown in position (54) in Figures 1 and 2,)

Regarding claim 19. The valve of claim 17, wherein the plunger extends through and is sealingly secured to the at least one gland seal.
 As shown in Figures 1 and 2.
Regarding claim 20. The valve of claim 17, wherein the at least one gland seal stretches to accommodate the displacement of and maintain a seal about the plunger.

Seal (54)_ flexes or displaces as needed to accommodate plunger travel

Regarding claim 21. The valve of claim 15, wherein longitudinal displacement of the plunger towards its first position moves the diaphragm to open the bore.

Movement of diaphragm 60 is shown in going between Figures 1 and 2.

Regarding claim 22. The valve of claim 19, wherein the portion of the bore between the diaphragm seal and the at least one gland seal is substantially aseptic.

“Any connection to, or opening of, the processing system made after the system has been steamed in place is an aseptic (but not sterile) connection or opening. This increases the risk of contamination of the entire system. Typically, alcohol wipes or an open flame are used to clean the components intended to be connected to the system, (e.g., connecting a sample collection bag to a system after SIP has occurred) and thus minimizes the risk of contamination.” (paragraph [0004])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnett (US Patent Application 20160208927).


Regarding claim 10. The valve of claim 9, wherein the flange forms a heat-sealed bond or an adhesive bond with the flexible bioreactor bag.

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, where heat-seals and adhesive bonding are commonly known, to use either of those methods in attaching a bag to a flange.

Allowable Subject Matter
Claims 37-43 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753